Exhibit 10.5
MULTIFAMILY NOTE

US $5,200,000.00   May 4, 2011

     FOR VALUE RECEIVED, the undersigned (“Borrower”) jointly and severally (if
more than one) promises to pay to the order of PNC BANK, NATIONAL ASSOCIATION, a
national banking association, the principal sum of Five Million Two Hundred
Thousand and 00/100 Dollars (US $5,200,000.00), with interest accruing at the
Interest Rate on the unpaid principal balance from the Disbursement Date until
fully paid.
         1. Defined Terms. In addition to defined terms found elsewhere in this
Note, as used in this Note, the following definitions shall apply:

      Amortization Period: 360 months.         Business Day: Any day other than
a Saturday, Sunday or any other day on which Lender is not open for business.  
      Debt Service Amounts: Amounts payable under this Note, the Security
Instrument or any other Loan Document.         Default Rate: A rate equal to the
lesser of 4 percentage points above the Interest Rate or the maximum interest
rate which may be collected from Borrower under applicable law.        
Disbursement Date: The date of disbursement of Loan proceeds hereunder.        
First Payment Date: The first day of July, 2011.         Indebtedness: The
principal of, interest on, or any other amounts due at any time under, this
Note, the Security Instrument or any other Loan Document, including prepayment
premiums, late charges, default interest, and advances to protect the security
of the Security Instrument under Section 12 of the Security Instrument.        
Interest Rate: The annual rate of four and eighty-six one-hundredths percent
(4.86%).         Lender: The holder of this Note.         Loan: The loan
evidenced by this Note.         Loan Term: 84 months.         Maturity Date: The
first day of June, 2018, or any earlier date on which the unpaid principal
balance of this Note becomes due and payable by acceleration or otherwise.      
  Property Jurisdiction: The jurisdiction in which the Land is located.

         
Multifamily Non-Recourse Fixed Rate Note – Kentucky
  Form 4118   Page 1
Fannie Mae
  08-09   © 1997-2009 Fannie Mae



 



--------------------------------------------------------------------------------



 



      Security Instrument: A multifamily mortgage, deed to secure debt or deed
of trust dated as of the date of this Note.         Yield Maintenance Period
Term or Prepayment Premium Period Term: 78 months.         Yield Maintenance
Period End Date or Prepayment Premium Period End Date: The last day of November,
2017.

Event of Default, Key Principal and other capitalized terms used but not defined
in this Note shall have the meanings given to such terms in the Security
Instrument.
     2. Address for Payment. All payments due under this Note shall be payable
at 26901 Calabasas Road, Suite 200, Calabasas Hills, California 91301, or such
other place as may be designated by written notice to Borrower from or on behalf
of Lender.
     3. Payment of Principal and Interest. Principal and interest shall be paid
as follows:
     (a) Short Month Interest. If disbursement of principal is made by Lender to
Borrower on any day other than the first day of the month, interest for the
period beginning on the Disbursement Date and ending on and including the last
day of the month in which such disbursement is made shall be payable
simultaneously with the execution of this Note.
     (b) Interest Computation. Interest under this Note shall be computed on the
basis of (check one only):

  o   30/360. A 360-day year consisting of twelve 30-day months.     þ  
Actual/360. A 360-day year. The amount of each monthly payment made by Borrower
pursuant to Paragraph 3(c) below that is allocated to interest will be based on
the actual number of calendar days during such month and shall be calculated by
multiplying the unpaid principal balance of this Note by the per annum Interest
Rate, dividing the product by 360 and multiplying the quotient by the actual
number of days elapsed during the month. Borrower understands that the amount
allocated to interest for each month will vary depending on the actual number of
calendar days during such month.

     (c) Monthly Installments. Consecutive monthly installments of principal and
interest, each in the amount of Twenty-Seven Thousand Four Hundred Seventy-One
and 50/100 Dollars (US $27,471.50), shall be payable on the First Payment Date
and on the first day of every month thereafter, until the entire unpaid
principal balance evidenced by this Note is fully paid. Any remaining principal
and interest shall be due and payable on the Maturity Date. The unpaid principal
balance shall continue to bear interest after the Maturity Date at the Default
Rate set forth in this Note until and including the date on which it is paid in
full.
     (d) Payments Before Due Date. Any regularly scheduled monthly installment
of principal and interest that is received by Lender before the date it is due
shall be deemed to have been received on the due date solely for the purpose of
calculating interest due.

         
Multifamily Non-Recourse Fixed Rate Note – Kentucky
  Form 4118   Page 2
Fannie Mae
  08-09   © 1997-2009 Fannie Mae

 



--------------------------------------------------------------------------------



 



     (e) Accrued Interest. Any accrued interest remaining past due for 30 days
or more shall be added to and become part of the unpaid principal balance and
shall bear interest at the rate or rates specified in this Note. Any reference
herein to “accrued interest” shall refer to accrued interest which has not
become part of the unpaid principal balance. Any amount added to principal
pursuant to the Loan Documents shall bear interest at the applicable rate or
rates specified in this Note and shall be payable with such interest upon demand
by Lender and absent such demand, as provided in this Note for the payment of
principal and interest.
     4. Application of Payments. If at any time Lender receives, from Borrower
or otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, Lender may apply that payment to amounts
then due and payable in any manner and in any order determined by Lender, in
Lender’s discretion. Borrower agrees that neither Lender’s acceptance of a
payment from Borrower in an amount that is less than all amounts then due and
payable nor Lender’s application of such payment shall constitute or be deemed
to constitute either a waiver of the unpaid amounts or an accord and
satisfaction.
     5. Security. The Indebtedness is secured, among other things, by the
Security Instrument, and reference is made to the Security Instrument for other
rights of Lender concerning the collateral for the Indebtedness.
     6. Acceleration. If an Event of Default has occurred and is continuing, the
entire unpaid principal balance, any accrued interest, the prepayment premium
payable under Paragraph 10, if any, and all other amounts payable under this
Note and any other Loan Document shall at once become due and payable, at the
option of Lender, without any prior notice to Borrower. Lender may exercise this
option to accelerate regardless of any prior forbearance.
     7. Late Charge. If any monthly installment due hereunder is not received by
Lender on or before the 10th day of each month or if any other amount payable
under this Note or under the Security Instrument or any other Loan Document is
not received by Lender within 10 days after the date such amount is due,
counting from and including the date such amount is due, Borrower shall pay to
Lender, immediately and without demand by Lender, a late charge equal to
5 percent of such monthly installment or other amount due. Borrower acknowledges
that its failure to make timely payments will cause Lender to incur additional
expenses in servicing and processing the Loan and that it is extremely difficult
and impractical to determine those additional expenses. Borrower agrees that the
late charge payable pursuant to this Paragraph represents a fair and reasonable
estimate, taking into account all circumstances existing on the date of this
Note, of the additional expenses Lender will incur by reason of such late
payment. The late charge is payable in addition to, and not in lieu of, any
interest payable at the Default Rate pursuant to Paragraph 8.
     8. Default Rate. So long as any monthly installment or any other payment
due under this Note remains past due for 30 days or more, interest under this
Note shall accrue on the unpaid principal balance from the earlier of the due
date of the first unpaid monthly installment or other payment due, as
applicable, at the Default Rate. If the unpaid principal balance and all accrued
interest are not paid in full on the Maturity Date, the unpaid principal balance
and all accrued interest shall bear interest from the Maturity Date at the
Default Rate. Borrower also acknowledges that its failure to make timely
payments will cause Lender to incur additional expenses in servicing and
processing the Loan, that, during the time that any monthly installment or
payment under this Note is delinquent for more than 30 days, Lender will incur
additional costs and expenses arising from its loss of the use of the money due

         
Multifamily Non-Recourse Fixed Rate Note – Kentucky
  Form 4118   Page 3
Fannie Mae
  08-09   © 1997-2009 Fannie Mae



 



--------------------------------------------------------------------------------



 



and from the adverse impact on Lender’s ability to meet its other obligations
and to take advantage of other investment opportunities, and that it is
extremely difficult and impractical to determine those additional costs and
expenses. Borrower also acknowledges that, during the time that any monthly
installment or other payment due under this Note is delinquent for more than
30 days, Lender’s risk of nonpayment of this Note will be materially increased
and Lender is entitled to be compensated for such increased risk. Borrower
agrees that the increase in the rate of interest payable under this Note to the
Default Rate represents a fair and reasonable estimate, taking into account all
circumstances existing on the date of this Note, of the additional costs and
expenses Lender will incur by reason of the Borrower’s delinquent payment and
the additional compensation Lender is entitled to receive for the increased
risks of nonpayment associated with a delinquent loan.
     9. Limits on Personal Liability.
     (a) Except as otherwise provided in this Paragraph 9, Borrower shall have
no personal liability under this Note, the Security Instrument or any other Loan
Document for the repayment of the Indebtedness or for the performance of any
other obligations of Borrower under the Loan Documents, and Lender’s only
recourse for the satisfaction of the Indebtedness and the performance of such
obligations shall be Lender’s exercise of its rights and remedies with respect
to the Mortgaged Property (as such term is defined in the Security Instrument)
and any other collateral held by Lender as security for the Indebtedness. This
limitation on Borrower’s liability shall not limit or impair Lender’s
enforcement of its rights against any guarantor of the Indebtedness or any
guarantor of any obligations of Borrower.
     (b) Borrower shall be personally liable to Lender for the repayment of a
portion of the Indebtedness equal to any loss or damage suffered by Lender as a
result of:
     (1) failure of Borrower to pay to Lender upon demand after an Event of
Default, all Rents to which Lender is entitled under Section 3(a) of the
Security Instrument and the amount of all security deposits collected by
Borrower from tenants then in residence;
     (2) failure of Borrower to apply all insurance proceeds and condemnation
proceeds as required by the Security Instrument;
     (3) failure of Borrower to comply with Section 14(d) or (e) of the Security
Instrument relating to the delivery of books and records, statements, schedules
and reports;
     (4) fraud or written material misrepresentation by Borrower, Key Principal
or any officer, director, partner, member or employee of Borrower in connection
with the application for or creation of the Indebtedness or any request for any
action or consent by Lender;
     (5) failure to apply Rents, first, to the payment of reasonable operating
expenses (other than Property management fees that are not currently payable
pursuant to the terms of an Assignment of Management Agreement or any other
agreement with Lender executed in connection with the Loan) and then to Debt
Service Amounts, except that Borrower will not be personally liable (i) to the
extent that Borrower lacks the legal right to direct the disbursement of such
sums because of a bankruptcy, receivership or similar judicial proceeding, or
(ii) with respect to Rents that are distributed in any calendar year if Borrower
has paid all operating expenses and Debt Service Amounts for that calendar year;
or

         
Multifamily Non-Recourse Fixed Rate Note – Kentucky
  Form 4118   Page 4
Fannie Mae
  08-09   © 1997-2009 Fannie Mae



 



--------------------------------------------------------------------------------



 



     (6) failure by Borrower to comply with the provisions of Section 17(a) of
the Security Instrument.
     (c) Borrower shall become personally liable to Lender for the repayment of
all of the Indebtedness upon the occurrence of any of the following Events of
Default:
     (1) Borrower’s acquisition of any property or operation of any business not
permitted by Section 33 of the Security Instrument;
     (2) a Transfer that is an Event of Default under Section 21 of the Security
Instrument; or
     (3) the occurrence of a Bankruptcy Event (but only if the Bankruptcy Event
occurs with the consent, encouragement or active participation of Borrower, Key
Principal or any Borrower Affiliate).
     (d) To the extent that Borrower has personal liability under this
Paragraph 9, Lender may exercise its rights against Borrower personally without
regard to whether Lender has exercised any rights against the Mortgaged Property
or any other security, or pursued any rights against any guarantor, or pursued
any other rights available to Lender under this Note, the Security Instrument,
any other Loan Document or applicable law. For purposes of this Paragraph 9, the
term “Mortgaged Property” shall not include any funds that (1) have been applied
by Borrower as required or permitted by the Security Instrument prior to the
occurrence of an Event of Default, or (2) Borrower was unable to apply as
required or permitted by the Security Instrument because of a bankruptcy,
receivership, or similar judicial proceeding.
     10. Voluntary and Involuntary Prepayments.
     (a) A prepayment premium shall be payable in connection with any prepayment
made under this Note as provided below:
     (1) Borrower may voluntarily prepay all (but not less than all) of the
unpaid principal balance of this Note only on the last calendar day of a
calendar month (the “Last Day of the Month”) and only if Borrower has complied
with all of the following:

  (i)   Borrower must give Lender at least 30 days (if given via U.S. Postal
Service) or 20 days (if given via facsimile, email or overnight courier), but
not more than 60 days, prior written notice of Borrower’s intention to make a
prepayment (the “Prepayment Notice”). The Prepayment Notice shall be given in
writing (via facsimile, email, U.S. Postal Service or overnight courier) and
addressed to Lender. The Prepayment Notice shall include, at a minimum, the
Business Day upon which Borrower intends to make the prepayment (the “Intended
Prepayment Date”).     (ii)   Borrower acknowledges that the Lender is not
required to accept any voluntary prepayment of this Note on any day other than
the Last Day of the Month even (A) if Borrower has given a Prepayment Notice
with an Intended Prepayment Date other than the Last Day of the Month or (B) if
the Last Day of the Month is not a Business Day. Therefore, even if

         
Multifamily Non-Recourse Fixed Rate Note – Kentucky
  Form 4118   Page 5
Fannie Mae
  08-09   © 1997-2009 Fannie Mae

 



--------------------------------------------------------------------------------



 



      Lender accepts a voluntary prepayment on any day other than the Last Day
of the Month, for all purposes (including the accrual of interest and the
calculation of the prepayment premium), any prepayment received by Lender on any
day other than the Last Day of the Month shall be deemed to have been received
by Lender on the Last Day of the Month and any prepayment calculation will
include interest to and including the Last Day of the Month in which such
prepayment occurs. If the Last Day of the Month is not a Business Day, then the
Borrower must make the payment on the Business Day immediately preceding the
Last Day of the Month.     (iii)   Any prepayment shall be made by paying
(A) the amount of principal being prepaid, (B) all accrued interest (calculated
to the Last Day of the Month), (C) all other sums due Lender at the time of such
prepayment, and (D) the prepayment premium calculated pursuant to Schedule A.  
  (iv)   If, for any reason, Borrower fails to prepay this Note (A) within five
(5) Business Days after the Intended Prepayment Date or (B) if the prepayment
occurs in a month other than the month stated in the original Prepayment Notice,
then Lender shall have the right, but not the obligation, to recalculate the
prepayment premium based upon the date that Borrower actually prepays this Note
and to make such calculation as described in Schedule A attached hereto. For
purposes of such recalculation, such new prepayment date shall be deemed the
“Intended Prepayment Date.”

     (2) Upon Lender’s exercise of any right of acceleration under this Note,
Borrower shall pay to Lender, in addition to the entire unpaid principal balance
of this Note outstanding at the time of the acceleration, (i) all accrued
interest and all other sums due Lender under this Note and the other Loan
Documents, and (ii) the prepayment premium calculated pursuant to Schedule A.
     (3) Any application by Lender of any collateral or other security to the
repayment of any portion of the unpaid principal balance of this Note prior to
the Maturity Date and in the absence of acceleration shall be deemed to be a
partial prepayment by Borrower, requiring the payment to Lender by Borrower of a
prepayment premium.
     (b) Notwithstanding the provisions of Paragraph 10(a), no prepayment
premium shall be payable (1) with respect to any prepayment occurring as a
result of the application of any insurance proceeds or condemnation award under
the Security Instrument, or (2) as provided in subparagraph (c) of Schedule A.
     (c) Schedule A is hereby incorporated by reference into this Note.
     (d) Any required prepayment of less than the entire unpaid principal
balance of this Note shall not extend or postpone the due date of any subsequent
monthly installments or change the amount of such installments, unless Lender
agrees otherwise in writing.

         
Multifamily Non-Recourse Fixed Rate Note – Kentucky
  Form 4118   Page 6
Fannie Mae
  08-09   © 1997-2009 Fannie Mae

 



--------------------------------------------------------------------------------



 



     (e) Borrower recognizes that any prepayment of the unpaid principal balance
of this Note, whether voluntary or involuntary or resulting from a default by
Borrower, will result in Lender’s incurring loss, including reinvestment loss,
additional expense and frustration or impairment of Lender’s ability to meet its
commitments to third parties. Borrower agrees to pay to Lender upon demand
damages for the detriment caused by any prepayment, and agrees that it is
extremely difficult and impractical to ascertain the extent of such damages.
Borrower therefore acknowledges and agrees that the formula for calculating
prepayment premiums set forth on Schedule A represents a reasonable estimate of
the damages Lender will incur because of a prepayment.
     (f) Borrower further acknowledges that the prepayment premium provisions of
this Note are a material part of the consideration for the loan evidenced by
this Note, and acknowledges that the terms of this Note are in other respects
more favorable to Borrower as a result of the Borrower’s voluntary agreement to
the prepayment premium provisions.
     11. Costs and Expenses. Borrower shall pay on demand all expenses and
costs, including fees and out-of-pocket expenses of attorneys and expert
witnesses and costs of investigation, incurred by Lender as a result of any
default under this Note or in connection with efforts to collect any amount due
under this Note, or to enforce the provisions of any of the other Loan
Documents, including those incurred in post-judgment collection efforts and in
any bankruptcy proceeding (including any action for relief from the automatic
stay of any bankruptcy proceeding) or judicial or non-judicial foreclosure
proceeding.
     12. Forbearance. Any forbearance by Lender in exercising any right or
remedy under this Note, the Security Instrument, or any other Loan Document or
otherwise afforded by applicable law, shall not be a waiver of or preclude the
exercise of that or any other right or remedy. The acceptance by Lender of any
payment after the due date of such payment, or in an amount which is less than
the required payment, shall not be a waiver of Lender’s right to require prompt
payment when due of all other payments or to exercise any right or remedy with
respect to any failure to make prompt payment. Enforcement by Lender of any
security for Borrower’s obligations under this Note shall not constitute an
election by Lender of remedies so as to preclude the exercise of any other right
or remedy available to Lender.
     13. Waivers. Presentment, demand, notice of dishonor, protest, notice of
acceleration, notice of intent to demand or accelerate payment or maturity,
presentment for payment, notice of nonpayment, grace, and diligence in
collecting the Indebtedness are waived by Borrower, Key Principal, and all
endorsers and guarantors of this Note and all other third party obligors.
     14. Loan Charges. Borrower agrees to pay an effective rate of interest
equal to the sum of the Interest Rate provided for in this Note and any
additional rate of interest resulting from any other charges of interest or in
the nature of interest paid or to be paid in connection with the loan evidenced
by this Note and any other fees or amounts to be paid by Borrower pursuant to
any of the other Loan Documents. Neither this Note nor any of the other Loan
Documents shall be construed to create a contract for the use, forbearance or
detention of money requiring payment of interest at a rate greater than the
maximum interest rate permitted to be charged under applicable law. If any
applicable law limiting the amount of interest or other charges permitted to be
collected from Borrower in connection with the Loan is interpreted so that any
interest or other charge provided for in any Loan Document, whether considered
separately or together with other charges provided for in any other Loan
Document, violates that law, and Borrower is entitled to the benefit of that
law, that interest or charge is hereby

         
Multifamily Non-Recourse Fixed Rate Note – Kentucky
  Form 4118   Page 7
Fannie Mae
  08-09   © 1997-2009 Fannie Mae



 



--------------------------------------------------------------------------------



 



reduced to the extent necessary to eliminate that violation. The amounts, if
any, previously paid to Lender in excess of the permitted amounts shall be
applied by Lender to reduce the unpaid principal balance of this Note. For the
purpose of determining whether any applicable law limiting the amount of
interest or other charges permitted to be collected from Borrower has been
violated, all Indebtedness that constitutes interest, as well as all other
charges made in connection with the Indebtedness that constitute interest, shall
be deemed to be allocated and spread ratably over the stated term of the Note.
Unless otherwise required by applicable law, such allocation and spreading shall
be effected in such a manner that the rate of interest so computed is uniform
throughout the stated term of the Note.
     15. Commercial Purpose. Borrower represents that the Indebtedness is being
incurred by Borrower solely for the purpose of carrying on a business or
commercial enterprise, and not for personal, family or household purposes.
     16. Counting of Days. Except where otherwise specifically provided, any
reference in this Note to a period of “days” means calendar days, not Business
Days.
     17. Governing Law. This Note shall be governed by the law of the
jurisdiction in which the Land is located.
     18. Captions. The captions of the paragraphs of this Note are for
convenience only and shall be disregarded in construing this Note.
     19. Notices. All notices, demands and other communications required or
permitted to be given by Lender to Borrower pursuant to this Note shall be given
in accordance with Section 31 of the Security Instrument.
     20. Consent to Jurisdiction and Venue. Borrower and Key Principal each
agrees that any controversy arising under or in relation to this Note shall be
litigated exclusively in the Property Jurisdiction. The state and federal courts
and authorities with jurisdiction in the Property Jurisdiction shall have
exclusive jurisdiction over all controversies which shall arise under or in
relation to this Note. Borrower and Key Principal each irrevocably consents to
service, jurisdiction, and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise.
     21. WAIVER OF TRIAL BY JURY. BORROWER, KEY PRINCIPAL AND LENDER EACH
(A) AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF
THIS NOTE OR THE RELATIONSHIP BETWEEN THE PARTIES AS LENDER, KEY PRINCIPAL AND
BORROWER THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY
JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR
IN THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH
PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

         
Multifamily Non-Recourse Fixed Rate Note – Kentucky
  Form 4118   Page 8
Fannie Mae
  08-09   © 1997-2009 Fannie Mae



 



--------------------------------------------------------------------------------



 



     ATTACHED SCHEDULES. The following Schedules are attached to this Note and
incorporated herein by reference:

  þ   Schedule A Prepayment Premium (required)     þ   Schedule B-1
Modifications to Acknowledgment and Agreement of Key Principal     þ  
Schedule B-2 Modification to Multifamily Note (Waste)

[CONTINUED ON FOLLOWING PAGE]

         
Multifamily Non-Recourse Fixed Rate Note – Kentucky
  Form 4118   Page 9
Fannie Mae
  08-09   © 1997-2009 Fannie Mae



 



--------------------------------------------------------------------------------



 



         IN WITNESS WHEREOF, Borrower has signed and delivered this Note or has
caused this Note to be signed and delivered by its duly authorized
representative.

                      SIR ARBOR POINTE, LLC,         a Delaware limited
liability company    
 
                    By:   Steadfast Income Advisor, LLC,             a Delaware
limited liability company,         Its:   Manager    
 
               
 
      By:
Name:   /s/ Ana Marie del Rio
 
Ana Marie del Rio    
 
      Title:   Secretary    

PNC Loan No. 310401108
Fannie Mae Commitment No. 864670     

         
Multifamily Non-Recourse Fixed Rate Note – Kentucky
  Form 4118   Page 10
Fannie Mae
  08-09   © 1997-2009 Fannie Mae

 



--------------------------------------------------------------------------------



 



PAY TO THE ORDER OF
FANNIE MAE
WITHOUT RECOURSE

          PNC BANK, NATIONAL ASSOCIATION,     a national banking association    
 
       
By:
  /s/ Kelli A. Tyler
 
   
Name:
  Kelli A. Tyler    
Title:
  Vice President    

         
Multifamily Non-Recourse Fixed Rate Note – Kentucky
  Form 4118   Page 11
Fannie Mae
  08-09   © 1997-2009 Fannie Mae



 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT OF KEY PRINCIPAL TO
PERSONAL LIABILITY FOR EXCEPTIONS TO NON-RECOURSE LIABILITY
     Key Principal, who has an economic interest in SIR Arbor Pointe, LLC, a
Delaware limited liability company (“Borrower”), or who will otherwise obtain a
material financial benefit from the Loan, hereby absolutely, unconditionally and
irrevocably agrees to pay to Lender, or its assigns, on demand, all amounts for
which Borrower is personally liable under Paragraph 9 of the Multifamily Note
dated May 4, 2011 in the amount of $5,200,000.00 to which this Acknowledgment is
attached (the “Note”). The obligations of Key Principal shall survive any
foreclosure proceeding, any foreclosure sale, any delivery of any deed in lieu
of foreclosure, and any release of record of the Security Instrument. Lender may
pursue its remedies against Key Principal without first exhausting its remedies
against the Borrower or the Mortgaged Property. All capitalized terms used but
not defined in this Acknowledgment shall have the meanings given to such terms
in the Security Instrument. As used in this Acknowledgment, the term “Key
Principal” (each if more than one) shall mean only those individuals or entities
that execute this Acknowledgment.
     The obligations of Key Principal shall be performed without demand by
Lender and shall be unconditional irrespective of the genuineness, validity, or
enforceability of the Note, or any other Loan Document, and without regard to
any other circumstance which might otherwise constitute a legal or equitable
discharge of a surety or a guarantor. Key Principal hereby waives the benefit of
all principles or provisions of law, which are or might be in conflict with the
terms of this Acknowledgment, and agrees that Key Principal’s obligations shall
not be affected by any circumstances which might otherwise constitute a legal or
equitable discharge of a surety or a guarantor. Key Principal hereby waives the
benefits of any right of discharge and all other rights under any and all
statutes or other laws relating to guarantors or sureties, to the fullest extent
permitted by law, diligence in collecting the Indebtedness, presentment, demand
for payment, protest, all notices with respect to the Note including this
Acknowledgment, which may be required by statute, rule of law or otherwise to
preserve Lender’s rights against Key Principal under this Acknowledgment,
including notice of acceptance, notice of any amendment of the Loan Documents,
notice of the occurrence of any default or Event of Default, notice of intent to
accelerate, notice of acceleration, notice of dishonor, notice of foreclosure,
notice of protest, notice of the incurring by Borrower of any obligation or
indebtedness and all rights to require Lender to (a) proceed against Borrower,
(b) proceed against any general partner of Borrower, (c) proceed against or
exhaust any collateral held by Lender to secure the repayment of the
Indebtedness, or (d) if Borrower is a partnership, pursue any other remedy it
may have against Borrower, or any general partner of Borrower.
     At any time without notice to Key Principal, and without affecting the
liability of Key Principal hereunder, (a) the time for payment of the principal
of or interest on the Indebtedness may be extended or the Indebtedness may be
renewed in whole or in part; (b) the time for Borrower’s performance of or
compliance with any covenant or agreement contained in the Note, or any other
Loan Document, whether presently existing or hereinafter entered into, may be
extended or such performance or compliance may be waived; (c) the maturity of
the Indebtedness may be accelerated as provided in the Note or any other Loan
Document; (d) the Note or any other Loan Document may be modified or amended by
Lender and Borrower in any respect, including an increase in the principal
amount; and (e) any security for the Indebtedness may be modified, exchanged,
surrendered or otherwise dealt with or additional security may be pledged or
mortgaged for the Indebtedness.

         
Multifamily Non-Recourse Fixed Rate Note – Kentucky
  Form 4118   Page 12
Fannie Mae
  08-09   © 1997-2009 Fannie Mae



 



--------------------------------------------------------------------------------



 



     Key Principal acknowledges that Key Principal has received a copy of the
Note and all other Loan Documents. Neither this Acknowledgment nor any of its
provisions may be waived, modified, amended, discharged, or terminated except by
an agreement in writing signed by the party against which the enforcement of the
waiver, modification, amendment, discharge, or termination is sought, and then
only to the extent set forth in that agreement. Key Principal agrees to notify
Lender (in the manner for giving notices provided in Section 31 of the Security
Instrument) of any change of Key Principal’s address within 10 Business Days
after such change of address occurs. Any notices to Key Principal shall be given
in the manner provided in Section 31 of the Security Instrument. Key Principal
agrees to be bound by Paragraphs 20 and 21 of the Note.
     CONFESSION OF JUDGMENT. Key Principal hereby irrevocably authorizes any
attorney-at-law, including an attorney employed by or retained by Lender, to
appear in any court of record in or of the Commonwealth of Kentucky, or in any
other state or territory of the United States or the District of Columbia, at
any time after all amounts under Paragraph 9 of this Note become due, whether by
acceleration or otherwise, to waive the issuing and service of process and to
confess a judgment against Key Principal in favor of Lender, for all amounts due
and owing by Key Principal to Lender under this Acknowledgment, together with
costs of suit and thereupon to release all errors and waive all right of appeal
or stays of execution in any court of record. Key Principal hereby expressly
acknowledges that an attorney-at-law employed or retained by Lender may confess
judgment against Key Principal, and further expressly consents to Lender’s
payment of the legal fees of such attorney-at-law.



WARNING. BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME, A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT
YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.
     THIS ACKNOWLEDGMENT IS AN INSTRUMENT SEPARATE FROM, AND NOT A PART OF, THE
NOTE. BY SIGNING THIS ACKNOWLEDGMENT, KEY PRINCIPAL DOES NOT INTEND TO BECOME AN
ACCOMMODATION PARTY TO, OR AN ENDORSER OF, THE NOTE.
[CONTINUED ON FOLLOWING PAGE]

         
Multifamily Non-Recourse Fixed Rate Note – Kentucky
  Form 4118   Page 13
Fannie Mae
  08-09   © 1997-2009 Fannie Mae



 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Key Principal has signed and delivered this
Acknowledgment or has caused this Acknowledgment to be signed and delivered by
its duly authorized representative.

                  KEY PRINCIPAL    
 
                STEADFAST INCOME REIT, INC.,         a Maryland corporation    
 
           
 
  By:   /s/ Ana Marie del Rio    
 
     
 
   
 
  Name:   Ana Marie del Rio    
 
  Title:   Secretary    
 
           
 
  Address:     18100 Von Karman Avenue, Suite 500    
 
        Irvine, California 92612    

         
Multifamily Non-Recourse Fixed Rate Note – Kentucky
  Form 4118   Page 14
Fannie Mae
  08-09   © 1997-2009 Fannie Mae



 



--------------------------------------------------------------------------------



 



SCHEDULE A
PREPAYMENT PREMIUM
Any prepayment premium payable under Paragraph 10 of this Note shall be computed
as follows:

  (a)   If the prepayment is made at any time after the date of this Note and
before the Yield Maintenance Period End Date, the prepayment premium shall be
the greater of:

  (i)   1% of the amount of principal being prepaid; or     (ii)   The product
obtained by multiplying:

  (A)   the amount of principal being prepaid,     by       (B)   the difference
obtained by subtracting from the Interest Rate on this Note the Yield Rate (as
defined below), on the twenty-fifth Business Day preceding (x) the Intended
Prepayment Date, or (y) the date Lender accelerates the Loan or otherwise
accepts a prepayment pursuant to Paragraph 10(a)(3) of this Note,     by      
(C)   the present value factor calculated using the following formula:

      (MATH FORMULA) [g27170g2717004.gif]     [r =   Yield Rate     n =   the
number of months remaining between (1) either of the following: (x) in the case
of a voluntary prepayment, the Last Day of the Month during which the prepayment
is made, or (y) in any other case, the date on which Lender accelerates the
unpaid principal balance of this Note and (2) the Yield Maintenance Period End
Date.

         
Multifamily Non-Recourse Fixed Rate Note – Kentucky
  Form 4118   Page A-1
Fannie Mae
  08-09   © 1997-2009 Fannie Mae



 



--------------------------------------------------------------------------------



 



      For purposes of this clause (ii), the “Yield Rate” means the yield
calculated by interpolating the yields for the immediately shorter and longer
term U.S. “Treasury constant maturities” (as reported in the Federal Reserve
Statistical Release H.15 Selected Interest Rates (the “Fed Release”) under the
heading “U.S. government securities”) closest to the remaining term of the Yield
Maintenance Period Term, as follows (rounded to three decimal places):

(FORMULA) [g27170g2717001.gif]

  a =   the yield for the longer U.S. Treasury constant maturity     b =   the
yield for the shorter U.S. Treasury constant maturity     x =   the term of the
longer U.S. Treasury constant maturity     y =   the term of the shorter U.S.
Treasury constant maturity     z =   “n” (as defined in the present value factor
calculation above) divided by 12.

      Notwithstanding any provision to the contrary, if “z” equals a term
reported under the U.S. “Treasury constant maturities” subheading in the Fed
Release, the yield for such term shall be used, and interpolation shall not be
necessary. If publication of the Fed Release is discontinued by the Federal
Reserve Board, Lender shall determine the Yield Rate from another source
selected by Lender. Any determination of the Yield Rate by Lender will be
binding absent manifest error.]

  (b)   If the prepayment is made on or after the Yield Maintenance Period End
Date but before the last calendar day of the 4th month prior to the month in
which the Maturity Date occurs, the prepayment premium shall be 1% of the amount
of principal being prepaid.     (c)   Notwithstanding the provisions of
Paragraph 10(a) of this Note, no prepayment premium shall be payable with
respect to any prepayment made on or after the last calendar day of the 4th
month prior to the month in which the Maturity Date occurs.

/s/ Ana Marie del Rio                   
Borrower Initials

         
Multifamily Non-Recourse Fixed Rate Note – Kentucky
  Form 4118   Page A-2
Fannie Mae
  08-09   © 1997-2009 Fannie Mae



 



--------------------------------------------------------------------------------



 



SCHEDULE B-l
MODIFICATIONS TO ACKNOWLEGEMENT AND AGREEMENT
OF KEY PRINCIPAL
(Non-Standard Modifications)
     The following modifications are made to the text of the Acknowledgement and
Agreement of Key Principal to Personal Liability for Exceptions to Non-Recourse
Liability (the “Acknowledgement and Agreement”) that precedes this Exhibit:

1.   The second sentence of the first paragraph is amended and restated in its
entirety as follows:

      “The obligations of Key Principal shall survive any foreclosure
proceeding, any foreclosure sale, any delivery of any deed in lieu of
foreclosure, and any release of record of the Security Instrument; provided,
however, that notwithstanding anything to the contrary herein, Key Principal’s
liability to Lender shall not include any loss, liability or expense arising or
occurring from and after the date of the foreclosure or deed in lieu of
foreclosure which relates to actions or omissions of Lender or any future
assignee or holder of the Note occurring after such foreclosure or deed in lieu
of foreclosure.”

2.   The following text is added (i) at the beginning of the first and second
sentences of the paragraph entitled “Confession of Judgment” on the second page
of the Acknowledgement and Agreement, and (ii) immediately prior to the words
“BY SIGNING THIS PAPER . . .” in the immediately following paragraph entitled
“Warning”.       “To the extent permitted by applicable law,”

         
 
  Schedule B-l   Page B-1-1
Non-Standard Rider to Acknowledgment
       
and Agreement of Key Principal
       
 
               



 



--------------------------------------------------------------------------------



 



3.   All capitalized terms used in this Exhibit not specifically defined herein
shall have the meanings set forth in the text of the Acknowledgement and
Agreement that precedes this Exhibit.

     
 
  BORROWER’S INITIALS:
 
   
 
  /s/ Ana Marie del Rio
 
   

     
Non-Standard Rider to Acknowledgment
  Signature Page
and Agreement of Key Principal
   
 
   

   



 



--------------------------------------------------------------------------------



 



SCHEDULE B—2
MODIFICATIONS TO MULTIFAMILY NOTE
(Waste)
     The following modification is made to the text of the Multifamily Note that
precedes this Schedule:
     1. Paragraph 9(b) of the Note is hereby modified by deleting clause (6) in
its entirety and inserting the following in lieu thereof:
          “(6) waste or abandonment of the Mortgaged Property by Borrower.”
     All capitalized terms used but not defined in the Note (including this
Schedule B) shall have the meanings given to such terms in the Security
Instrument (as that term is defined in this Note).
/s/ Ana Marie del Rio                
Borrower Initials

         
Schedule B — Waste
  Form 4199   Page B-2
Fannie Mae
  11-09   © 2008-2009 Fannie Mae

 